Rosenberger, J.
(concurring). I concur in the result reached in Justice Smith’s memorandum. I would go further, however, to find that the frisk of the defendant was also permissible, despite its being based on an anonymous tip, since the officers’ independent observations corroborated in the information received, both as to the specific description of the suspect and as to the exact location where he could be found. (People v *42Salaman, 71 NY2d 869 [1988].) Since the frisk of the defendant was valid, so too was the touching of the shoulder bag which was ultimately found to contain the loaded revolver. (People v Brooks, 65 NY2d 1021 [1985].)